DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/03/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
Claim 10, line 4 “the arc segments” should be amended to –the two arc segments–
Claim 12, line 4 “the arc segments” should be amended to –the two arc segments–

Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the fifth connecting unit" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 12 are indefinite because it is unclear what scope the recitation “corresponding” intends to entail. The Examiner suggests the use of the term “associated” or “respective” as appropriate.
Claim 12 is further indefinite because it contains antecedent basis type issue with respect to the term “the cross-sections” of the mounting hole. 
Claim 14 is indefinite because it is unclear whether the term “their first hole” is referring to –the first hole– or to some other element.
Claim 16 recites the limitation "the torsional force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 13, 15 and 17-18 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
DETAILED ACTION
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a supporting device. However, the prior art of record have failed to teach at least the combination of  a supporting device for bearing a display, comprising: a base including a first shaft; 5a hollow housing including a first pivoting end, a second pivoting end, and a sliding slot, wherein the sliding slot is formed between the first pivoting end and the second pivoting end, the first pivoting end is pivotally connected to the first shaft, and the hollow housing is able to move between a horizontal position and a raised position; 10a bearing module being connected to the display and including a second shaft, wherein the hollow housing is connected to the second shaft, a central axis is defined by a center of the first shaft and a center of the second shaft; a linkage module being accommodated in the hollow housing and 15including: a first connecting rod being fixed to the first shaft and being static with respect to the base; a second connecting rod being pivotally disposed with respect to the first connecting rod through a first pivot; 20a third connecting rod being slidably disposed in the sliding slot and pivotally disposed with respect to the second connecting rod through a second pivot; a fourth connecting rod being pivotally disposed with respect to the third connecting rod through a third pivot; and 25a fifth connecting rod being pivotally disposed with respect to the fourth connecting rod through a fourth pivot with one end 24thereof and disposed to the second shaft with the other end thereof; and an elastic element being disposed in the hollow housing, abutting the third connecting rod and the second pivoting end, and constantly 5providing an elastic force; wherein the elastic force is the greatest when the hollow housing is at the horizontal position, and when the hollow housing is moved from the horizontal position to the raised position, the third connecting rod slides in the sliding slot so that the elastic force decreases to let the 10hollow housing stop at any position between the horizontal position and the raised position as claimed in claim 1.

The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631